DETAILED ACTION
This action is written in response to the application filed 7/31/19. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
In claims 9:
“a detection unit”
“a computing unit”
In claims 10-13: “a first computing unit”, “second computing unit”, “third computing unit”, and “fourth computing unit”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 9-23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
based on metric of a second numerical vector...”. However, the term ‘metric’ is unclear in this context, as it raises a few questions:
Does ‘metric’ refer to an attribute (dimension) within the first or second “numerical vectors”?
Or does ‘metric’ refer to a metric computed from the first or second numerical vectors?
The Examiner notes that ‘metric’ lacks a definite or indefinite article (i.e. ‘a’ or ‘the’). Accordingly, it is unclear whether this is the same ‘metric’ as occurs later in the same limitation: “information for estimating a metric of cause of the anomaly.”
Because it is not clear which of the above interpretations is applicable, the term is ambiguous, and consequently a person of ordinary skill would not be able to understand the scope of the claim with reasonable certainty. Therefore the claim is indefinite. This rejection applies equally to independent claims  14 and 19, as well as to dependent claims 10-13, 15-18, and 20-23.

Additionally—and as a second and independent grounds of rejection under §112b—the limitations “detection unit” and “computing unit” in claim 9 (as well as several other “computing units” in claims 10-13) are being interpret under §112(f) as described in the previous section. In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function, which, by definition, must contain a sequence of steps. See MPEP 2181(B)(II). However, the Applicant discloses no such algorithm for achieving the functionality recited in these limitations.
Therefore, the claim is rejected under §112(b) as being indefinite. The Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f);
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
For the above reasons, claims 9-12 are rejected as being indefinite.

what is being search (i.e. what is the domain of the search) and what is being sought (i.e. what is the target of the search). Thus, this term is ambiguous, rendering the claims as a whole indefinite.

Claim Rejections - 35 USC § 101
Claims 9-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.)
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? This is unclear, at least for claims 9 and 14.
Independent claim 9 recites “a device” but not any physical components. Accordingly, the claim seems to encompass software per se, which is neither a process, machine, manufacture, or a composition of matter, and therefore is nonstatutory subject matter.
Likewise, independent claim 19 recites a “computer readable storage medium”. The Examiner notes that the Applicant discusses this storage medium in the written description at p. 5, but does not define the term. Accordingly, the Examiner interprets this term according to its broadest reasonable interpretation as encompassing a transitory signal, which is neither a process, machine, manufacture, or a composition of matter, and therefore is nonstatutory subject matter.
In contrast, independent claim 14 recites a method, which is a process. (The analysis below applies equally to all three independent claims.)
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon?
“detect[ing] an anomaly... based on a learner trained on first numerical vectors obtained from a detection target”.
This is akin to a human judgment. Humans are ‘learners’ within the plain meaning of that term, and can naturally detect anomalies in all sorts of real world data.
“comput[ing]... information for estimating a metric of cause of the anomaly”.
This is akin to a human judgment. For example, the kinds of metrics disclosed by Chandola (e.g. at p. 34) can be easily computed by a human with the aid of pencil and paper.
Therefore, the claim recites a mental process.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. No physical computer hardware is recited, nor is the detection of an anomaly limited to any particular field, problem solving area, or real-world problem. Thus, the claims have potentially vast applicability to any scientific field.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No. As noted above, no physical computer hardware is recited. The independent claims do not recited any additional elements, besides additional details about the data being considered and metric being computed (e.g. the ‘detecting’ step is based on first numerical vectors obtained from a detection target, etc.).
For the reasons above, claims 9, 14 and 19 are rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to dependent claims 10-13, 15-18 and 20-23. The additional limitations of the dependent claims are addressed briefly below:
Dependent claims 10, 15 and 20 additionally recite details about a ‘value’ which is computed according to a specific mathematical formula. This is a mathematical concept, which is an abstract idea. (This could potentially be a mental process as well, as the described equation is simple enough to perform in the human mind, perhaps with the aid of pencil and paper.)
Dependent claims 11, 16 and 21 additionally recite details about a ‘difference’ value which is computer according to a specific mathematical formula (a simple subtraction). This is a mathematical concept, which is an abstract idea. (This could potentially be a mental process as well, as the described equation is simple enough to perform in the human mind, perhaps with the aid of pencil and paper.)

Dependent claims 13, 18 and 23 each recite performing two or more of the plurality of additional functions described in the preceding dependent claims.
Taken alone, the additional elements of the dependent claims above do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The following are the references relied upon in the rejections below:
Chandola (primary reference): Chandola V, Banerjee A, Kumar V. Anomaly detection: A survey. ACM computing surveys (CSUR). 2009 Jul 30;41(3):1-58.
Rayana: Rayana S, Akoglu L. Less is more: Building selective anomaly ensembles. ACM transactions on knowledge discovery from data (tkdd). 2016 May 24; 10(4): 1-33.

Claims 9-12, 14-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chandola.

Regarding claims 9, 14, and 19, Chandola discloses a device for estimating a cause of an anomaly, comprising:
a detection unit to detect an anomaly in a detection target based on a learner trained on first numerical vectors obtained from a detection target when the detection target is under a normal condition and second numerical vectors to be obtained from the detection target at multiple times;
P. 10: “2.3.1 Supervised anomaly detection. Techniques trained in supervised mode assume the availability of a training data set which has labeled instances for normal as well as anomaly class.” The Examiner notes that labeled normal instances disclosed by Chandola is equivalent to the recited “numerical vectors obtained... when the detection target is under a normal condition”.PP. 21-22: Neural network based anomaly detection. Cf. Applicant’s fig. 6, depicting a neural network.P. 35: eqns. 3 and 4: anomaly detection in multivariate data.P. 36: “Variants of the basic regression models based technique have been proposed to handle multivariate time-series data.”
a computing unit to compute, based on metric of a second numerical vector of the second numerical vectors from which an anomaly has been detected, information for estimating a metric of cause of the anomaly.
P. 34: “Grubb's test (also known as the maximum normed residual test) is used to detect anomalies in a univariate data set [Grubbs 1969; Stefansky 1972; Anscombe and Guttman 1960] under the assumption that the data is generated by a Gaussian distribution. For each test instance x, its z score is computed as follows:

    PNG
    media_image1.png
    152
    213
    media_image1.png
    Greyscale

where x̄ and s are the mean and standard deviation of the data sample, respectively.”Cf. Applicant’s metric y1_i, described in Applicant’s written description at p. 15.
Although Chandola discloses each of the limitations above, it does so in the context of several different systems. (Chandola is a survey paper.) Nevertheless, at the time of filing, it would have been obvious to a person of ordinary skill to combine the techniques described above, namely multivariate anomaly detection in time series data and univariate anomaly detection (via Grubb’s test) because any attribute (dimension) can explain why a multivariate point is anomalous.
Independent claims 14 (a method) and 19 (a computer readable storage medium) are rejected for the same reasons as claim 13. The Examiner notes that a computer readable storage medium is inherent throughout the Chandola disclosure.

Regarding claims 10, 15 and 20, Chandola discloses their further limitation wherein the computing unit comprises a first computing unit to compute, for each metric of a second numerical vector of the second numerical vectors from which an anomaly has been detected, as information for estimating a metric of cause of the anomaly, a value obtained by subtracting, from a value of the metric, an average of the metric in the first numerical vectors, and dividing a result of the subtracting by standard deviation of the metric in the first numerical vectors.
P. 34: “Grubb's test (also known as the maximum normed residual test) is used to detect anomalies in a univariate data set [Grubbs 1969; Stefansky 1972; Anscombe and Guttman 1960] under the assumption that the data is generated by a Gaussian distribution. For each test instance x, its z score is computed as follows:

    PNG
    media_image1.png
    152
    213
    media_image1.png
    Greyscale

where x̄ and s are the mean and standard deviation of the data sample, respectively.”Cf. Applicant’s metric y1_i, described in Applicant’s written description at p. 15.

Regarding claims 11, 16 and 21, Chandola discloses their further limitation wherein the computing unit comprises a second computing unit to compute, for each metric of a second numerical vector of the second numeric vectors from which an anomaly has been detected, as information for estimating a metric of cause of the anomaly, a difference betwee    n a value of the metric and a value of the metric of a numerical vector obtained by inputting the second numerical vector into the learner.
aka autoencoders or autoencoding neural networks. The Examiner notes that the recited functionality is inherent in an auto-associative network. The Examiner additionally notes that these networks are described for the purpose of anomaly detection, see generally sec. 4.1 discussing neural network based techniques for anomaly detection.

Regarding claims 12 and 17, Chandola discloses their further limitation wherein the computing unit comprises a third computing unit for searching, for a second numerical vector of the second numerical vectors in which an anomaly has been detected, a third numerical vector in which no anomaly has been detected by the detection unit and computing, as information for estimating a metric which causes the anomaly, a difference between the second numerical vector and the third numerical vector.
P. 25: nearest neighbor based anomaly detection techniques. The Examiner notes that this technique works by searching all other data points for the nearest data point to the data point being analyzed (i.e. searching for its nearest neighbor) as measured by the distance between the two points (i.e. the difference between the two vectors).


Claims 12, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chandola and Rayana.

Regarding claims 13, 18 and 23, Chandola discloses their further limitations comprising any two or more of a first computing unit, a second computing unit, and a third computing unit; ... 
[See mapping to the first, second and third computing unit functionality below.]
wherein the first computing unit computes, for each metric of a second numerical vector of the second numerical vectors from which an anomaly has been detected, a value obtained by subtracting, from a value of the metric, an average of the metric in the first numerical vectors, and dividing a result of the subtracting by standard deviation of the metric in the first numerical vectors;
P. 34: “Grubb's test (also known as the maximum normed residual test) is used to detect anomalies in a univariate data set [Grubbs 1969; Stefansky 1972; Anscombe and Guttman 1960] under the assumption x, its z score is computed as follows:

    PNG
    media_image1.png
    152
    213
    media_image1.png
    Greyscale

where x̄ and s are the mean and standard deviation of the data sample, respectively.”Cf. Applicant’s metric y1_i, described in Applicant’s written description at p. 15.
the second computing unit computes, for each metric of the second numerical vector from which an anomaly has been detected a difference between a value of the metric and a value of the metric of a numerical vector obtained by inputting the second numerical vector into the learner;
P. 22, table XIII, describing auto-associative networks, aka autoencoders or autoencoding neural networks. The Examiner notes that the recited functionality is inherent in an auto-associative network. The Examiner additionally notes that these networks are described for the purpose of anomaly detection, see generally sec. 4.1 discussing neural network based techniques for anomaly detection.
3Docket No. 524187USPreliminary Amendmentthe third computing unit searches, for the second numerical vector in which an anomaly has been detected, a third numerical vector in which no anomaly has been detected by the detection unit and computes a difference between the second numerical vector and the third numerical vector; and
P. 25: nearest neighbor based anomaly detection techniques. The Examiner notes that this technique works by searching for the nearest data point to the data point being analyzed (i.e. its nearest neighbor).

Rayana discloses the following further limitation which Chandola does not disclose:
a fourth computing unit, ... [wherein] the fourth computing unit computes information for estimating a metric of cause of the anomaly based on two or more of the value computed by the first computing unit, the difference computed by the second computing unit, and the difference computed by the third computing unit.
We propose SELECT, a new ensemble approach for anomaly detection, which utilizes not only multiple heterogeneous detectors, but also various consensus methods under a unified ensemble framework.” (Emphasis added.)See also p. 9 discussing “rank based consensus” (among individual anomaly detection models).
At the time of filing, it would have been obvious to a person of ordinary skill to apply the ensemble technique disclosed by Rayana to the individual anomaly detection models disclosed by Chandola because, as noted by Rayana: “Ensemble methods utilize multiple algorithms to obtain better performance than the constituent algorithms alone and produce more robust results”. (See p. 1.) Both disclosures pertain to anomaly detection.

Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Bates discloses a system for identifying factors that contribute to a metric anomaly. (US 20170061307 A1.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Vincent Gonzales/Primary Examiner, Art Unit 2124